EXHIBIT 10.47



AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
 
PAGE OF PAGES
1
2
2. AMENDMENT/MODIFICATION NO.
0016
3. EFFECTIVE DATE
01/14/2019
4. REQUISITION/PURCHASE REQ. NO.
 
5. PROJECT NO. (If applicable)
6. ISSUED BY CODE
ASPR-BARDA
7. ADMINISTERED BY (If other than Item 6)    CODE
ASPR-BARDA02
ASPR-BARDA
200 Independence Ave., S.W.
Room 640-G
Washington DC 20201
US DEPT OF HEALTH & HUMAN SERVICES
ASST SEC OF PREPAREDNESS & RESPONSE
ACQ MANAGEMENT, CONTRACTS, & GRANTS
O’NEILL HOUSE OFFICE BUILDING
Washington DC 20515
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
(x)
9A. AMENDMENT OF SOLICITATION NO.
EMERGENT BIODEFENSE OPERATIONS LANSING LLC 330303
Attn:  DIANA
EMERGENT BIODEFENSE OPERATIONS LANS
3500 N MARTIN LUTHER KING JR BLVD
LANSING MI 489062933
     
9B. DATED (SEE ITEM 11)
   
x
10A. MODIFICATION OF CONTRACT/ORDER NO.
 
HHSD200201792634C
 
10B. DATED (SEE ITEM 13)
CODE    330303
FACILITY CODE
 
12/08/2016
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers is extended, is not extended.  Offers
must acknowledge receipt of this amendment prior to the hour and date specified
in the solicitation or as amended, by one of the following methods: (a) By
completing Items 8 and 15, and returning _________ copies of the amendment; (b)
By acknowledging receipt of this amendment on each copy of the offer submitted;
or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Schedule
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
   
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
D. OTHER (Specify type of modification and authority)
FAR 52.212-4(c) Changes
E. IMPORTANT:  Contractor   is not, is required to sign this document and return
____1____ copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number: [**]
DUNS Number: [**]
The purpose of this modification is to update the DUNS and address information
for the assignee, Wells Fargo Bank.
 
FROM:
 
Wells Fargo Bank, National Association
301 South College Street, 14th Floor
MAC D1053-133
Charlotte, NC 28202
Continued…
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
Michael Mann, Sr. Manager Comm. Ops.
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
Caleb W. Owen
15B. CONTRACTOR/OFFEROR
 
 
/s/ J. Michael Mann II 
(Signature of person authorized to sign)
15C. DATE SIGNED
14 JAN 19
16B. UNITED STATES OF AMERICA
Caleb W. Owen - S
  
(Signature of Contracting Officer)
16C. DATE SIGNED

NSN 7540-01-152-8070 STANDARD FORM 30 (Rev. 10-83)
Previous edition unusable Prescribed by GSA
FAR (48 CFR) 53.243

--------------------------------------------------------------------------------

CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
HHSD200201792634C/0016
PAGE OF
2
2
NAME OF OFFEROR OR CONTRACTOR
EMERGENT BIODEFENSE OPERATIONS LANSING LLC 330303
ITEM No.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT
PRICE
(E)
AMOUNT
(F)
 
DUNS Number: [**]
TO:
Wells Fargo Bank, National Association
c/o Wells Fargo & Company
420 Montgomery St.
San Francisco, CA 94104
DUNS Number: [**].
Period of Performance: 01/19/2017 to 09/30/2021
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
       

NSN 7540-01-152-8067 OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110